The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 6, 2022 has been entered.

Response to Arguments
With regard to the prior art rejections applied in the previous Office action, the amendments to the claims and the arguments related to these previously applied prior art are persuasive.  These prior art rejections are withdrawn.
With regard to the double patenting rejections in the previous Office action, the applicant has requested that “the Examiner hold these rejections in abeyance”.  The double patenting rejections are now the only rejections remaining and the applicant has not, at present, overcome these rejections.  Therefore, they are repeated below.
 
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 37-38 are rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,320,479 in view of Corby Jr. (US Patent No. 5,253,169).
Both claim 37 of the instant application and claim 1 of the Patent recite a system comprising robotic system to impart or advance a percutaneous device, a control (see the application) and corresponding user interface (see the Patent), as well as “a sensor configured to detect the presence of the user's hand adjacent” to the control/user interface, such that the sensor’s output “causes the medical imaging system to capture at least one image” (see quote directly in Patent).  Regarding claim 38 adding that “the output indicating an upcoming movement of the robotic system”, the Patent adds the output of a second control signal that actual “causes movement of the percutaneous device in response to the second control signal”.
However, the Patent does not discuss “a processor configured to limit x-rays…” as claimed in lines 4-6 of claim 37.
Corby teaches a method and apparatus for reducing X-ray dosage during fluoroscopic examinations (see Title).  “[D]igitized images are in turn fed to [a temporal sequence image analyzer] TSIA 114 which is a computer that is programmed to locate the pixels, in a given image, corresponding to the catheter within patient 100” (see column 4, lines 36-39).  The TSIA “is able to locate the tip of the catheter and send a signal to the modulator to direct it to aim at the location on the fluoroscope detection screen corresponding to the catheter tip and the estimated offset which represents the movement of the catheter tip between frames” (see column 9, lines 4-10).  “The aperture will spatially limit the raw X-ray beam 106 or an adaptive beam shape 110, thereby creating a two-dimensional X-ray beam with the desired extent, shape, and direction (relative to the X-ray point source of the X-ray generator) necessary to cause an image of the catheter tip to appear on the detection screen 104. The aperture has to be capable of rapidly (10-30 milliseconds) assuming the desired shape” (see column 3, lines 60-68).  This system provides “a fluoroscope system that automatically and continuously adjusts the system parameters (X-ray beam shape, application point, beam intensity, and the time interval between exposures) by real-time analysis of the images produced by the system in such a way as to preserve maximum fidelity of manipulation information while reducing the X-ray dosage to a minimum” (see column 2, lines 11-17).  As shown in Figure 1, the system of Corby includes a monitor 122, on which the output image 120 is fed for display.
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the catheter localization techniques and subsequent reduction of aperture of the X-rays used during fluoroscopy, as taught by Corby, with the system of the US Patent No. 9,320,479 in order to provide a system capable of “reducing the X-ray dosage required during such procedures [i.e., this refers to the X-ray dosage with regard to the patient], while still providing a physician with an image stream equivalent to that produced by a standard fluoroscope system” (see column 1, lines 6-11).

Claims 37-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,299,867 in view of Corby Jr. (US Patent No. 5,253,169).
Both claim 37 of the instant application and claim 1 of the Patent recite a system comprising robotic system to impart or advance a percutaneous device, a control (see the application) and corresponding user interface (see the Patent), as well as “a sensor configured to detect the presence of the user's hand adjacent” to the control/user interface, such that the sensor’s output “causes the medical imaging system to capture at least one image” (see quote directly in Patent).  Regarding claim 38 adding that “the output indicating an upcoming movement of the robotic system”, the Patent adds the output of a second control signal that actual “causes movement of the percutaneous device in response to the second control signal”.
However, the Patent does not discuss “a processor configured to limit x-rays…” as claimed in lines 4-6 of claim 37.
Corby teaches a method and apparatus for reducing X-ray dosage during fluoroscopic examinations (see Title).  “[D]igitized images are in turn fed to [a temporal sequence image analyzer] TSIA 114 which is a computer that is programmed to locate the pixels, in a given image, corresponding to the catheter within patient 100” (see column 4, lines 36-39).  The TSIA “is able to locate the tip of the catheter and send a signal to the modulator to direct it to aim at the location on the fluoroscope detection screen corresponding to the catheter tip and the estimated offset which represents the movement of the catheter tip between frames” (see column 9, lines 4-10).  “The aperture will spatially limit the raw X-ray beam 106 or an adaptive beam shape 110, thereby creating a two-dimensional X-ray beam with the desired extent, shape, and direction (relative to the X-ray point source of the X-ray generator) necessary to cause an image of the catheter tip to appear on the detection screen 104. The aperture has to be capable of rapidly (10-30 milliseconds) assuming the desired shape” (see column 3, lines 60-68).  This system provides “a fluoroscope system that automatically and continuously adjusts the system parameters (X-ray beam shape, application point, beam intensity, and the time interval between exposures) by real-time analysis of the images produced by the system in such a way as to preserve maximum fidelity of manipulation information while reducing the X-ray dosage to a minimum” (see column 2, lines 11-17).  As shown in Figure 1, the system of Corby includes a monitor 122, on which the output image 120 is fed for display.
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the catheter localization techniques and subsequent reduction of aperture of the X-rays used during fluoroscopy, as taught by Corby, with the system of the US Patent No. 10,299,867 in order to provide a system capable of “reducing the X-ray dosage required during such procedures [i.e., this refers to the X-ray dosage with regard to the patient], while still providing a physician with an image stream equivalent to that produced by a standard fluoroscope system” (see column 1, lines 6-11).

Allowable Subject Matter
Claims 17, 20 and 22-36 allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The amendments to independent claims 17 and 35, as well as the applicant’s remarks in regard to those amendments (see page 10 of the remarks dated July 6, 2022), overcome the references previously cited.  That is, Kramp teaches the modifying of the configuration of the imaging system itself to change the image that will be captured in a subsequent acquisition.  While the user physically and manually moves the imaging device to a new configuration, the image of the previous acquisition on the monitor moves and adjusts accordingly to provide an example of what will be imaged in  the next acquisition.  Contrarily, the claims require the user to interact with the display to zoom into a particular area of the currently displayed image, and such zooming is used to modify the acquisition parameters of the imaging system.
Upon further search, the examiner discovered foreign patent document DE 102010062051, to Kaltschmidt et al.  This document describes a system for an X-ray device that “Has operating arrangement comprising operating device that selects enlarged image(s) of an X-ray image displayed on a viewing monitor (see Title).  This document describes a system where fluoroscopy images are acquired and the user is provided with a touchscreen to zoom into a particular portion of the image (see zoom in area 18 in Figure 3, with subsequent zoomed in image in Fig 4).  However, this is described as being used to allow magnification of a single image and then all additional images that have already been acquired within a multi-image imaging session are also zoomed into the same area, without having to designate this area in multiple images.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M KISH whose telephone number is (571)272-5554. The examiner can normally be reached M-F 10:30a - 6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M KISH/Primary Examiner, Art Unit 3799